Citation Nr: 0703281	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-05 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Basic eligibility for non-service-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who served with the new Philippine Scouts from 
August 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  According to the official certificate of death, the 
decedent's death in August 1995 was caused by pneumonia due 
to COPD.  No other causes of death were indicated.

2.  At the time of his death, the decedent had no service-
connected disabilities, and there were no claims for service 
connection pending.  

3.  The competent and probative evidence of record 
preponderates against a finding that the decedent's death was 
caused by an illness or disease incurred in or aggravated by 
service.

4.  In April 1982, the National Personnel Records Center 
(NPRC) certified that the decedent served with the new 
Philippine Scouts from August 1946 to April 1949.

5.  The decedent did not have qualifying service to be 
eligible for VA pension benefits, and therefore the 
appellant, as his surviving spouse, is not eligible for 
VA death pension benefits.  




6.  The appellant did not file a claim for death pension, 
compensation, or dependency and indemnity compensation (DIC) 
benefits until January 2004, which is more than one year 
after the decedent's death.  


CONCLUSIONS OF LAW

1.  The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1102, 1110, 1310, 
1311 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.312 (2006).

2.  The criteria for basic eligibility for VA non-service-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2006).

3.  The requirements for entitlement to accrued benefits have 
not been met, as the claim was not timely filed.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2006); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).



Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In February and May 2004, the RO sent the appellant letters 
informing her of the types of evidence needed to substantiate 
her claims and its duty to assist her in substantiating her 
claims under the VCAA.  The 2004 letters informed the 
appellant that VA would obtain the decedent's treatment 
records from any VA Medical Center where he had received 
treatment, as well as relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, and other pertinent agencies.  She was advised 
that it was her responsibility to send medical records 
showing the decedent died in service, that his service-
connected disabilities caused or contributed to his death, or 
that the condition that contributed to his death was caused 
by injury or disease that began during service.  The May 2004 
letter also specifically asked the appellant to provide "any 
evidence in your possession that pertains to your claim."  
See 38 C.F.R. § 3.159(b)(1).


The Board finds that the content of the above letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  Subsequently, a 
January 2005 SOC provided the appellant with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims herein are being denied, such issues are moot.


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

This appeal arises from the appellant's January 2004 claim 
for dependency and indemnity compensation (DIC) benefits, 
which included separate claims for the cause of the 
decedent's death, non-service connected death pension 
benefits, and entitlement to accrued benefits.  

The Board notes the decedent's service has been characterized 
by the National Personnel Records Center (NPRC) as being 
"fire-related", which means that based upon the decedent's 
periods of service, it is presumed that his service medical 
records (SMRs) were destroyed by an accidental fire at the 
NPRC in St. Louis, Missouri, in July 1973.  The Board does 
note that two service records were recovered and are 
associated with the claims file.  At any rate, the Board is 
sensitive to our heightened obligation to explain our 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, in a case where it is possible 
that SMRs have been lost or destroyed.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

A.  Service Connection - Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

According to the official certificate of death, the decedent 
died on August 25, 1995, from pneumonia due to chronic 
obstructive pulmonary disease (COPD).  At the time of his 
death, he had no service-connected disabilities, and there 
were no pending claims for service connection.  The appellant 
contends that service connection for cause of death is 
warranted because the decedent suffered from pneumonia in 
service.  After carefully reviewing the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the grant of service connection for cause of death.  

In support of her claim, the appellant points to service 
records which show the decedent reported to sick call during 
service.  In this regard, the Board again notes that the 
decedent's SMRs are not of record and may have been destroyed 
by fire.  However, as noted, a few of the decedent's service 
records were recovered, including an organization/detachment 
commander's report which reflects that he reported to sick 
call on January 12, 1948.  Also of record are two daily sick 
reports for the decedent's battalion, dated in July 1948 and 
September to December 1947, which reflect the dates the 
battalion was activated.

In evaluating the ultimate merit of this claim, the Board 
finds the service records do not assist the appellant in 
showing that the decedent manifested pneumonia or any other 
respiratory disorder during service.  In this context, the 
Board again notes that the daily sick reports mentioned above 
only reflect the dates the decedent's battalion was 
activated, and do not disclose that he reported to sick call 
on those dates because of a respiratory disorder.  With 
respect to the commander's report mentioned above, the Board 
finds that, although the record shows the decedent reported 
to sick call in January 1948, it does not indicate for what 
condition or disability he sought treatment.  In this 
context, the Board has carefully considered the benefit-of-
the-doubt rule as required by Cuevas, supra; however, that 
service record does not raise a reasonable doubt to resolve 
in favor of the appellant, because the decedent is not shown 
to have developed respiratory problems until many years after 
he was discharged from service.

Also included in the record are medical records from the 
Lorma Medical Center, where the decedent was an inpatient 
several times prior to and leading up to his death.  The 
evidence reflects that he first sought treatment for a 
productive cough and intermittent fever in January 1990.  It 
was noted that the cough had started one week prior to his 
arrival at the hospital, and that he had been taking over-
the-counter medications, which afforded some relief.  The 
diagnosis was acute bronchitis and Koch's (i.e., 
tuberculosis) minimal, right.  The decedent sought treatment 
for the same symptoms in July 1995, and the diagnosis was 
acute bronchitis.  Five days later, the decedent returned to 
the hospital complaining of the same symptoms, and the 
diagnosis was changed to interstitial pneumonia following an 
X-ray of his chest.  In August 1995, the decedent sought 
treatment due to difficulty breathing associated with his 
productive cough.  The diagnosis was COPD.  Also of record is 
a certification from the City Health Officer of San Fernando 
City, La Union, dated June 2004, which reflects that he 
examined the decedent several times between February 1990 and 
June 1995 for acute and chronic bronchitis, pneumonia, and 
COPD.  

Although this evidence shows the decedent incurred pneumonia 
and other respiratory disorders a few years prior to his 
death, the evidence does not show or state that his 
respiratory disorders were related to military service.  In 
this regard, the Board finds it probative that the evidence 
reflects the decedent's respiratory problems began one week 
before he sought treatment, and at no point did he report 
that he had respiratory problems in service or that he 
thought they were related to his service in any way.  In 
fact, the Board notes the decedent never sought entitlement 
to service connection for a respiratory disorder.  
Regardless, the decedent is not shown to have pneumonia or 
COPD until more than 40 years after he was discharged from 
service, and there is no evidence that his respiratory 
problems were due to any incident or event in service.  

The Board has considered the March 2004 Joint Affidavit from 
S.M. and E.D., which reflects they served at the Military 
Training Camp in San Juan, La Union, and knew the decedent 
developed osteoarthritis and pneumonia during the early part 
of 1949.  The Board has also considered the appellant's 
statements and we do not doubt she sincerely believes the 
cause of the decedent's death is related to his service.  
However, there is no indication that the appellant, S.M., or 
E.D., has the medical training or expertise that would make 
them competent to offer an opinion on matters requiring 
medical knowledge, such as the diagnosis or etiology of a 
medical condition.  See Robinette v. Brown, 8 Vet. App. 69, 
74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, the Board finds there is no competent evidence of 
record which relates the cause of the decedent's death to his 
military service.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the appellant's claim for 
service connection for cause of the decedent's death, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  Non-Service Connected Death Pension

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521.  In addition, the Secretary shall pay pension 
for non-service-connected disability or death for service to 
the surviving spouse of a veteran of a period of war who met 
the service requirements prescribed in section 1521(j) of 
title 38, U.S. Code, or who at the time of death was 
receiving, or was entitled to receive, compensation or 
retirement pay for a service-connected disability.  38 
U.S.C.A. § 1541.  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual with respect to whom pension is claimed be a 
veteran who had active military, naval, or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2006).  The term "active military, naval, or air 
service" includes active duty.  38 U.S.C.A. § 106.  "Active 
duty" is defined as full-time duty in the Armed Forces, 
which consists the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1, 3.6(a), (b).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2006).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, because it constituted the 
sole authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), (d).

With the above criteria in mind, the facts and procedural 
history of this case will be briefly summarized.  As noted, 
the appellant filed a formal claim for entitlement to VA 
pension benefits in January 2004.  In support of her claim, 
the appellant submitted a Presidential Memorial Certificate 
which recognizes the service the decedent performed "in the 
Armed Forces of the United States."  

In April 1982, the National Personnel Records Center (NPRC) 
certified that the decedent served with the new Philippine 
Scouts from August 1946 to April 1949.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (United States Armed Forces, Far East), including 
recognized guerrilla service, or service with the new 
Philippine Scouts under Public Law 190, 79th Congress, shall 
not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to non-service-connected disability 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), 
(d).  


The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

In evaluating the ultimate merit of this claim, the Board 
finds that, based upon the provisions of 38 C.F.R. § 3.203, 
the document submitted by the appellant does not constitute 
valid evidence of service which qualifies for VA pension 
benefits, because it was not issued by a United States 
military service department.  Although the Presidential 
Memorial Certificate was issued by VA, signed by the 
President of the United States, and refers to the decedent's 
service in the U.S. Armed Forces, it does not show the 
decedent has active military, naval, or air service in the 
U.S. Armed Forces as required by 38 U.S.C.A. § 1521(j).  See 
38 U.S.C.A. § 101 (21), (24).  In this context, the Board 
again notes that the NPRC has certified that the decedent 
served with the new Philippine Scouts from August 1946 to 
April 1949, and this finding is binding on VA for purposes of 
establishing service in the United States Armed Forces.  See 
Spencer v. West, 13 Vet. App. 376 (2000).  

The appellant has not submitted any information different 
from the information provided to and used by the NPRC in its 
verification of the decedent's service.  Nor has she provided 
any evidence that would warrant a request for re-
certification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Therefore, the Board finds 
that, although the decedent served in with the new Philippine 
scouts, that service is not considered to be "active 
military service" under 38 U.S.C.A. § 101(24), and thus, the 
appellant is not eligible for the claimed non-service-
connected pension.  See 38 U.S.C.A. § 107(a); Cacalda v. 
Brown, 9 Vet. App. 261, 265-66 (1996).  As the law is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).  

C.  Accrued Benefits

The pertinent law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, his 
lawful surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within one 
year of the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation (DIC) 
by a surviving spouse shall include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. 
§ 3.152(b).  

In this case, the appellant's husband died in August 1995.  
At the time of his death, the decedent did not have any 
service-connected disabilities, nor was there any claim for 
service connection pending.  Review of the file reveals the 
appellant did not submit a claim for death pension, 
compensation, or DIC benefits until more than one year after 
her husband's death.  In this regard, the Board notes the 
appellant submitted a formal claim for DIC and survivor's 
benefits in January 2004, which is more than 8 years after 
the decedent's death.  Therefore, because the appellant's 
claim for death benefits was received in excess of the one-
year time requirement, she is not legally entitled to accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  

The law pertaining to eligibility for accrued benefits is 
dispositive of this issue, therefore the appellant's claim 
must be denied because of the absence of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



ORDER

Entitlement to service connection for cause of death is 
denied.

Because the decedent did not have active military service for 
purposes of entitlement to VA benefits, basic eligibility for 
non-service-connected pension benefits is denied.

Entitlement to accrued benefits is denied, as a matter of 
law.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


